Citation Nr: 0804293	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1961 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied the issue 
of entitlement to service connection for a right knee 
disability.

The veteran's claim was previously denied; but the Board 
reopened his claim in November 2005 and remanded it for a 
hearing.  This hearing having been completed, his claim is 
once again before the Board.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he injured his right knee during 
active military duty when a sledge hammer handle struck him 
on the knee and that he also had to have his knee drained on 
one occasion while in service.  September 2006 hearing 
transcript (T.) at 3-4.  The veteran's wife maintains that, 
in the years following service, the veteran frequently has 
had to ice his right knee.  T. at 8-10.  The veteran has also 
described a lot of instability in his right knee.  T. at 16-
18.  The veteran has testified that he has not received any 
private treatment for his knee but that he has recently 
received treatment for his knee at the VA hospital in 
Prescott, Arizona.  T. 15-17, 22-24.  Not all of these 
records are included in his claims folder.  

Further review of the claims file shows that the veteran last 
underwent a VA examination in August 2003, at which time the 
examiner provided a somewhat conflicting opinion as to 
whether the veteran's right knee condition was related to his 
time in service.  Given the passage of time since the 
veteran's last examination, the likely existence of 
additional treatment records, and the confusing nature of the 
medical opinion provided at the last VA examination, further 
development of the record is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should notify the veteran of 
information and evidence necessary to 
substantiate his claim; what evidence, if 
any, he is to submit; and what evidence VA 
will obtain with respect to his claim.  
Further, the AOJ should ask him to submit 
any evidence in his possession which 
pertains to his right knee claim and inform 
him as to how effective dates and 
disability ratings are formulated.

2.  The AOJ should also obtain records for 
all treatment received by the veteran at 
the Prescott, Arizona VA Hospital from 
April 2001 to the present. 

3.  After these records have been 
obtained, the AOJ should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination of his right knee by an 
orthopedic specialist, if available.  The 
examiner should diagnose any current right 
knee disability, and then provide an 
opinion as to whether it is as likely as 
not (i.e., at least a 50 percent 
probability) that any diagnosed right knee 
disability is related to the veteran's 
service (including the in-service episodes 
of treatment for slight swelling of the 
right knee after blunt trauma in March 
1967 and treatment for inflammation, soft 
tissue swelling, a mild strain, and 
cellulitis of this joint in July 1976).  
The claims folder must be made available 
to the examiner for review as part of the 
examination process.  All indicated tests, 
including X-rays, should be conducted.  A 
rationale should be provided for the 
opinion expressed, including addressing 
and commenting upon any other favorable or 
unfavorable medical opinions already of 
record.  

4.  Thereafter, the AOJ should re-
adjudicate the issue of entitlement to 
service connection for a right knee 
disability.  If the decision remains 
adverse to the veteran, both he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal, as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

